Case 3:18-cv-01559-RV-EMT Document 80 Filed 12/14/20 Page 1 of 4

 

NoVTPVeenw PSSTESECT o€ FLOVEDPA

 

RENSACOLA DeVESFoN

 

 

Felis AGosts,

 

PV MA0EE,

 

 

 

 

YE Code WO. SUy-cV-\S 54 4 RVJEMT

 

 

LT. CoPP BN S EZ ake.
DeCendant S

we,

 

 

 

 

Wor cron wre «WE CoueT Foe

 

 

Coie roG efYermewn

 

 

Comes wow P\Laabte Feelin Aoest2 Cra Se

 

and ceste hEUWy So Me \nonovable Coued File

 

Unis medion Eve Cons derakion and For

 

 

 

\e Qrasals€e NS aaimake o€ Caul Caa Fai \iky

 

P.0, bey Uo oe3 Kor) Laude ca ole Elury da SFB4O

 

AY W ankiFe LS Veo 32 Or SIG \y raotion ond

 

dort Weve Funds Foe he Cotics requested

 

  

 

Cevhe couck ocder Yo EA Coe dial

 

Makerale and ne dead\ing Son ARcember

 

 

“ pL SLe Asc ument VL.

A

 

 
Case 3:18-cv-01559-RV-EMT Document 80 Filed 12/14/20 Page 2 of 4

 

Sloan KEE ENA & WHS Lhen mare v2

 

slabement oe She Kacks Lheak re will resent

 

 

Ahrough oral or Accomenbacy evidence at
bral alone Uwylh a modion For ALM\S5 ON

 

Oe gy vdence ont ockever “Oh, COL ¢

 

 

 

Mos nk\Ee Weed oF Wis Kequest 2d dbeumentss
cor eo xribit and greekronically ohare &

 

antorywahlion on Uideo Or CD Xo Presenk so

 

 

we Novy, Fae Neveu

 

St the elec’ o€ couck DesPonded So Cloraher

 

CP GIESK And Sai \ Vhak Plavalice mys}

 

Mone Ron ern ~a advance lous CVavaiee

 

Rens \ac-2 Kae Funds Re quessxd Ys Pay

 

car Mae Varous Aocumerhs nevdis For

 

Reg Moc tah Maks rials -

 

 

lor Aowabif © hows Nok Ede Ws exhibits

 

yokion Fer Cyve Lyall makecval De cause

 

Ror phiee Aor \nawe Xhem leuk We

 

Agee ndaaX$ Vee Maen and Ye \nanocalhe

 

cou nk.

 

 

 

 

 

 

 
‘Case 3:18-cv-01559-RV-EMT Document 80 Filed 12/14/20 Page 3 of 4

 

“TNE RE ote Danke Hire ke Machonsrabde

 

Cas Ls skit) ee Condi sora Wen and Crary

 

Mock Lhe honeralds Cock aranh his Request.

 

 

CEG EEECNTE 0F SECUSCLE

 

 

 

<< Ve reloyy Cooke \nek Vag \Ok HALAG cand

 

2 Yeve_ cog~{ nas ween RV\ace ombhe hands of

 

Row Cpa Eackkit 4 de Rody For Marling low

 

US Mail be: Yard Vokes dishkeich court

 

AL Colole = oy Pik Pe rSaceh a Vlor\ da

 

SLSee and CoynSal of fh Cayd Forte

 

Ww EPAA MALS CxO 2 Vg \VradEN on rorwey H.2iNE Mor|

 

Yoo Sothh manvor a\yeoX. Tallahassee, Clovi den

 

“OCs 9a on Wis ee don _o¥ december

 

StU «

 

 

 

 

 

 

 

Esha Sere S ont AIUAY

 

ore S\ & (EL O00 ZEIT

 

Por Cen Taki Ay

 

Ras Bere? OS

 

For louder Sale 61 S394

 

 

 

 

 
Case 3:18-cv-01559-RV-EMT Document 80 Filed 12/14/20 Page 4 of 4

 

 

 

 

Feit AdestT=

ACS tk WyLOOOT TS a
Rowl Rita Faciliky Th;
e , Bow . 4 Bro S letter Originat
1 KUSISSS — In master County Jai pao
Pork Low derdaly, Plan Qa SY oO the sho UFigensared ity,
| responsi | caNOt assume
2, Shits,
“ Ar, UNET oS stares ORS eet on
7 “&y, WOCn ween OEswezet eceuNee &
a By. AW. QALAEON SvtEeT
os Fy ReysAcola, HeCrea grey
LEGAL MATL os

Coe

 

 
